 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JORGE PALACIOS,                                      Case No. 2:17-cv-02500 TLN CKD P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                       v.
14

15   K. SMITH,
16                                       Defendant.
17

18           On December 24, 2019, Defendant Smith moved to modify the discovery and scheduling

19   order and extend the deadline for filing dispositive motions by twenty-one days.

20           GOOD CAUSE APPEARING, Defendant’s motion to modify the discovery and

21   scheduling order (ECF No. 56) is granted and the deadline for filing dispositive motions is

22   extended by twenty-one days. The modified deadline for filing dispositive motions is January 17,

23   2020.

24   Dated: December 27, 2019
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27   13:pala2500.eot

28
                                                      1
                                                              [Proposed] Order (2:17-cv-02500-TLN-CKD (PC))
